                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                     No. 5:18-CR-204-D-6

UNITED STATES OF AMERICA                              )
                                                      )             ORDER TO SEAL
                        V.                            )
                                                      )
MARQUI RAMANO GERALD,                                 )
                                     Defendant.       )
                                                      )

      Upon motion of the United States, it is hereby ORDERED Docket Entry

number 507 be sealed until such time as requested to be unsealed by the United

States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney's Office.

      This the ____1k_ day of---'J,"---v                    2021.
                                           11 - -_ __ , ,
                                       -'--11




                                     J!iEs~ ~~WR In
                                     United States District Judge




       Case 5:18-cr-00204-D Document 515 Filed 07/26/21 Page 1 of 1
